DETAILED ACTION                                                                                                                                                                        
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 07/30/2021.  
Claims 1-20 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 07/30/2021 are accepted.
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance. The closest prior art identified:
Resch (US 2012/0311557) teaches determining, in regards to the software update notice, an update strategy for updating software of the plurality of DS units such that at least a decode threshold number of DS units of the set of DS units is continually available to service access requests to the digital storage vault; and updating the software of at least some of the plurality of DS units in accordance with the update strategy.
Garratt et al. (US 2015/0363185) teach determining, in regards to the software update notice, whether the software product update modifies at least one function of the software product that corresponds to historical usage information that exceeds a minimum usage threshold condition.
Motwani et al. (US 2012/0117351) teach identifying dispersed storage encoded data slices migration source and migration destination based on storage scoring resultants that are determined by scoring functions calculated based on changes in resource levels.
Bullock (US 2020/0036802) teaches weighting factor may include an age or other time-based quantity related to the corresponding predicted location. Location predictions may be deleted when their age exceeds a threshold. The weights may be decreased based on the time stamp by including the age of the predicted locations in the determination of the weighting factor.
None of cited prior art, alone or in combination, teaches or suggests the particular combination of steps or elements as recited in the independent claims 1, 12, and 19. 
Specifically, the cited prior art on record fails to teach or suggest as a whole the limitation with level of detail that includes:
“obtaining data slice storage status of the storage units of the set of storage units; and determining whether to perform a software update to software of the storage units of the set of storage units, including: determining, based on the data slice storage status of the storage units, whether a threshold number of storage units are associated with a favorable data slice storage status”.
Claims 2-11, 13-18, and 20 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138